DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turoff (6068068).

In reference to claim 1, Turoff discloses a torque wrench assembly comprising a torque wrench (1) and a reaction arm (13) and locking means (formed from 9, 14, 17, 18 and 19) for locking together the torque wrench and the reaction arm (Figure 1), wherein the locking means comprises: a connection member (9) located on either one of the torque wrench (1) or the reaction arm (Figure 1), an opening (under a first interpretation the opening is formed as the inner opening of element 13 receiving sleeve 14 therein or under a second interpretation is formed as the left most opening of element 14, see figure below) on a respective other one of the torque wrench and the reaction arm (13) for receipt of the connection member (Figure 1) and a locking member (17) slidably mounted (see Column 2, Lines 39-53) in a channel (not labeled, but formed as the inner space of 13 receiving element 17 therein, see figure below) on said torque wrench (1) or reaction arm (13), the locking member including an aperture (see figure below), sized to allow the connection member to pass therethrough (Figure 1) and biasing means (19) 
[AltContent: textbox (Aperture )][AltContent: connector][AltContent: ][AltContent: textbox (Channel)][AltContent: ][AltContent: textbox (Opening)][AltContent: ]
    PNG
    media_image1.png
    514
    417
    media_image1.png
    Greyscale





[AltContent: arrow][AltContent: arrow][AltContent: textbox (Chamfered edges of aperture)][AltContent: textbox (Aperture)][AltContent: ]
    PNG
    media_image2.png
    372
    240
    media_image2.png
    Greyscale

In reference to claim 3, Turoff discloses that the connection member has an insertion end for insertion into the opening and the insertion end is tapered in shape (see figure below).
[AltContent: textbox (Tapered portion)][AltContent: ][AltContent: textbox (Portion also tapered )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    372
    240
    media_image2.png
    Greyscale

[AltContent: textbox (Insertion end)]


In reference to claim 5, Turoff discloses that the connection member (9) is located on the torque wrench (1) and the locking member (17) is located on the reaction arm (13, Figure 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shaw et al. (7062993) also shows that it is old and well known in the art to provide an inner aperture (similar to the aperture of Turoff) with a chamfer (see annotated figures 1 and 12 below) thereby allowing a user to more easily insert the wrench therein. 
[AltContent: textbox (Chamfer)]
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Chamfer)]
    PNG
    media_image3.png
    198
    199
    media_image3.png
    Greyscale
                         
    PNG
    media_image4.png
    164
    309
    media_image4.png
    Greyscale

More et al. (4982626) also shows that it is old and well known in the art to provide a reaction arm (40) with a locking member (41) that includes an aperture (formed as the aperture between the threads) formed with a chamfer (see angled sides of each thread, Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723